127 F.3d 1094
Anthony Demarcov.City of Rahway, Department of Health, Welfare & Building,Robert J. Cotte, as Building Inspector and asConstruction/Building Subcode Official, Anthony D. Deige,H.O. Director of Department of Health, Welfare and Building,Paul Battiloro, William Sokolowsky, Edward Zelazny, JohnDoes, 1-VII, Member Union County Board of Appeals, Anthony Verlotti
NO. 96-5546
United States Court of Appeals,Third Circuit.
Aug 15, 1997

Appeal From:  D.N.J. ,No.9203190 ,
Lifland, J.


1
Affirmed.